1
2
3
4                                                         NOTE: CHANGES HAVE BEEN
5                                                         MADE TO THIS DOCUMENT
6
                                                                                           JS-6
7
8                                  UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
     NS INT’L TEXTILES, a South Korea
11   Corporation;                                             Case No. 2:18-cv-02730-JFW-PJW
12                                                            ORDER RE: STIPULATION FOR
                   Plaintiff,
                                                              DISMISSAL PURSUANT TO FRCP
13                                                            41(a)(1)(A)(ii)
                   vs.
14                                                            Judge: Hon. John F. Walter
     JOLLYCHIC, INC., a California Corporation;
15   HAIYAN LI, an individual;
16                   Defendants.
17
18
     In the Stipulation to Dismiss Case filed on April 29, 2019, Dkt. No. 62, the parties represent that
19   they have settled this action. As a result, the Court dismisses this action without prejudice
20   subject to either party reopening the action on or before May 29, 2019. The Court will retain
21   jurisdiction for the sole purpose of enforcing the settlement until May 29, 2019. Thereafter,

22   absent further order of the Court, the dismissal of this action will be with prejudice. All dates in
     this action, including the trial date are vacated.
23
24
     IT IS SO ORDERED.
25
26   Dated: April 30, 2019
27                                                   The Honorable John F. Walter
28                                                   United Stated District Court Judge


                                                          1
